Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The following is a first office action upon examination of application number 16/684948.  Claims 1-20 are pending and have been examined on the merits discussed below.

	
	Information Disclosure Statement
The information disclosure statement (IDS) submitted on July 22, 2021, is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 recites the limitation "the input constraints" in lines 24-25.  There is insufficient antecedent basis for this limitation in the claim.  Claims 14 and 	20 are rejected for the same reason.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim(s) 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Claim(s) 1-20 is/are directed to a method, system, and CRM.  Thus, all the claims are within the four potentially eligible categories of invention (a process, an article of manufacture and a machine, respectively), satisfying Step 1 of the Subject Matter Eligibility (SME) test.
As per Prong One of Step 2A of the §101 eligibility analysis provided in the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG), the Examiner notes that the claims are directed to a judicial exception since they are directed to mental processes.  More specifically, the steps of independent claim 20 including: A method,  is a mental process that can be practically performed by a human using pen and paper.  But for the additional computer elements, independent claims 1 and 14 are directed to the same abstract idea.

Regarding Prong Two of Step 2A, a claim directed to an abstract idea must be analyzed to determine if the claim recites additional elements that integrate the judicial exception into a practical application.  Limitations that are indicative of integration into a practical application include: Improvements to the functioning of a computer, or to any other technology or technical field, as discussed in MPEP 2106.05(a); Applying or using a judicial exception to effect a particular treatment or prophylaxis for disease or medical condition – see Vanda Memo; Applying the judicial exception with, or by use of, a particular machine, as discussed in MPEP 2106.05(b); Effecting a transformation or reduction of a particular article to a different state or thing, as discussed in MPEP 2106.05(c); and Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception, as discussed in MPEP 2106.05(e) and the Vanda Memo issued in June 2018.
In this case, the claims do not include limitations that meet the criteria listed above, thus the abstract idea is not integrated into a practical application.  Method claim 20 includes one or more computing machine, one or more memory units of the one or more computing machines, a graphical user interface for [data transfer] from one or more files and/or messages or machine learning techniques which amounts to merely using a computer as a tool to perform the abstract idea and amount to no more than mere instruction to apply the exception using generic computer components which does not integrate the abstract idea into a practical application.  Similarly, independent claim 1 includes one or more memory units storing [data], processing circuitry in communication with one or more memory units, and a graphical user interface for receiving data input from one or more files and/or messages or using machine learning techniques which only amount to merely using a computer as a tool to perform the abstract idea and amount to no more than mere instruction to apply the exception using generic computer components which does not integrate the abstract idea into a practical application.  Independent claim 14 includes non-transitory machine-readable medium storing instructions which when executed by processing circuitry of one or more machines, cause the processing circuitry to perform the abstract idea.  Claim 14 is directed to one or memory units and a graphical user interface receiving input from one or more files and/or messages or using machine learning techniques which only amount to merely using a computer as a tool to perform the abstract idea and amount to no more than mere instruction to apply the exception using generic computer components which does not integrate the abstract idea into a practical application.
Further, when considered individually the system and software claim elements only contribute generic recitations of technical elements to the claims. It is readily apparent, for example, that the claim is not directed to any specific improvements of these elements. The invention is not directed to a technical improvement. When the claims are considered individually, and as a whole, the additional elements noted above appear to merely apply the abstract concept to a technical environment in a very general sense.  Dependent claims 2-8, 10-13 and 15-19 further limit the abstract idea and do not recite additional elements that integrate the abstract idea into a practical application.  Claim 9 recites the use of a trained machine learning engine which amounts to using a computer as a tool to perform the abstract idea and does not integrate the abstract idea into a practical application.

Lastly and in accordance with Step 2B, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to no more than mere instruction to apply the exception using generic computer components.  Mere instruction to apply an exception using generic computer components cannot provide an inventive concept.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Holsopple et al – “Enhancing Situation Awareness via Automated Situation Assessment” - threat and impact assessment automation models

Salerno et al – “Issues and Challenges in Higher Level Fusion: Threat-impact assessment and intent modeling (a panel summary)”

L. Ground, A. Kott, R. Budd - "Coalition-based Planning of Military Operations: Adversarial Reasoning Algorithms in an Integrated Decision Aid”

A. Quan et al. - "Automated Threat Response using Intelligent Agents (ATRIA),"

	Inotsume et al, US 2021/0142679 – Area Evaluation System, Method and Recording Medium 

	Rosswog et al, US 8,566,027 – Route Re-Planning Using Enemy Force Lethality Projection

	Howard et al, US 2011/0173044 – Possible World Risck Assessment System and Method

	Sarkesain, US 2016/0344760 – Dynamic-Adaptive-Resilient Measured Cyber Performance and Effects Through Command and Control Integration of Full Spectrum Capabilities

	Khan et al, US 2014/0006336 – Cognitive Map-based Decision Simulation for Training (CMDST)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHNNA LOFTIS whose telephone number is (571)272-6736. The examiner can normally be reached M-F 7:00am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Epstein can be reached on 571-270-5389. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JOHNNA LOFTIS
Primary Examiner
Art Unit 3683



/JOHNNA R LOFTIS/Primary Examiner, Art Unit 3683